Day, J.
The plaintiff caused the defendant to be notified that plaintiff claimed of him $100, on account of an order drawn by A. Bolsohead on defendant and by him accepted for work done on his house, and also filed with the justice an order with indorsements as follows:
“ Mr. Stewart: Please pay to Gr. Fauble $209, for work done at your house, and oblige,
“Tours, A. Bolsohead.”
*380“ I refuse to accept the within order, but will pay what there is coming to him.
“ J. Stewart.”
“Received on the within order, $100.
“ George Eauble.”
Upon the trial in the circuit court the plaintiff offered as a witness A. Bolschead, who testified that at the date of the drawing of said order, the defendant was indebted to him upon account of work done at defendant’s house, in a sum exceeding the amount of the order sued on.
The defendant objected to this testimony as incompetent, immaterial and irrelevant under the issue made.
The overruling of this objection is the only error assigned. The evidence was properly admitted. In a justice’s court a technical setting forth of the cause of action is not demanded. Blake v. Graves, 18 Iowa, 313; Dilley v. Nusum, 17 id. 238; Greff v. Blake, 16 id. 223. It is sufficient if the notice state the cause of action in general terms sufficient to apprise the defendant of the nature of the claim against him. Rev., § 3860. The notice, in connection with the order and defendant’s acceptance, filed with the justice, fully apprise the. defendant of the nature of plaintiff’s claim, and that the sum due was dependent upon the amount which defendant owed Bolschead for work done on defendant’s house. He could not have failed to be advised of the necessity of introducing just such evidence as was offered.
Affirmed.